Order entered February 19, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01143-CV

                            LAKEITH AMIR-SHARIF, Appellant

                                                V.

                     QUICK TRIP CORPORATION, ET AL., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-09-13818-E

                                            ORDER
       The Court has before it appellant’s February 14, 2013 third motion for court order

directing the clerk of court to provide appellant with copies of supplemental records filed by

court reporter and clerk of court. Because such an order has already been entered, the motion is

DENIED as moot. The Court also has before it appellant’s February 14, 2013 motion to compel

clerk to file appellant’s original brief. The Court treats this motion as a motion for extension of

time, GRANTS the motion, and ORDERS that the amended brief tendered by appellant on

February 1, 2013 be timely filed as of that date.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE